UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7629


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WENDELL SERGEANT, a/k/a William Brown,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:92-cr-00329-2)


Submitted:    December 9, 2009              Decided:   January 13, 2010


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wendell Sergeant, Appellant Pro Se.     Hunter Paul Smith, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wendell       Sergeant   appeals   the    district    court’s    order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible      error.      Accordingly,      we    deny   his   motion    for   a

transcript at Government expense, and affirm for the reasons

stated by the district court.              See United States v. Sergeant,

No. 2:92-cr-00329-2 (S.D. W. Va. July 14, 2009; July 15, 2009).

We   dispense    with    oral   argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2